Title: [WaPo] This genius is selling selling a fake package that's booby-trapped with a blank shotgun shell.
Question:
Answer #1: FYI for anyone not familiar with guns: blanks can still harm or even kill you at close range.

This guy is upset at people stealing packages delivered to his house, so he made a fake package with a blank shotgun shell inside that detonates when the package is moved. He also believes that putting up warning signs will make him immune from civil or criminal liability.
Answer #2: I don't know if you can do this in the US, but here in Canada you can have Canada Post deliver your package to a post office near you. You get a PO box like address, but it's held directly at the post office and you get SMS/email notification when they get the package so you can go and pick it up. No more "You weren't home" tags, no more chasing your package, no more stolen/lost packages. It's free, and most post offices are in drugstores and are open 9am to 9pm including Saturday so it's very convenient.

Much safer than trying to scare thieves with shotgun blanks.